     Case 1:14-md-02542-VSB-SLC Document 983 Filed 05/26/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


IN RE: KEURIG GREEN MOUNTAIN SINGLE-SERVE
COFFEE ANTITRUST LITIGATION                              CIVIL ACTION NO.: 14 MD 2542 (VSB) (SLC)

                                                                     SEALING ORDER


SARAH L. CAVE, United States Magistrate Judge.

         The Letter-Motion at ECF No. 980 to file portions of the documents filed at ECF No. 981

with redactions is GRANTED. The Letter-Motion filed at ECF No. 982 shall remain as only visible

to the selected parties.

         The Clerk of Court is respectfully directed to close the Letter-Motion at ECF No. 980.


Dated:          New York, New York
                May 26, 2020                                 SO ORDERED
